                       UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF IDAHO




 UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-0052-EJL
                     Plaintiff,
                                                  MEMORANDUM DECISION
           vs.                                    AND ORDER RE: DEFENDANT’S
                                                  MOTION FOR MISTRIAL
 JENS RANDALL DAVIS,

                     Defendant.




       Pending before the Court in the above-entitled matter is the Defendant’s, Jens

Randall Davis, Motion for Mistrial made during the jury trial in this matter. On May 9,

2019, the Court held a hearing on the Motion and, after considering the parties’ arguments

and entire record, orally denied the Motion. This Order memorializes the Court's ruling in

writing.

                                   BACKGROUND

       On the first day of trial, defense counsel asked Deputy Shawn Weigelt of the Canyon

County Sheriff’s office on cross-examine if he recalled recording his contact with the


ORDER-1
Defendant on January 10, 2018 on his body camera and whether he uploaded the recording

to his department’s server. The witness said he did. Defense counsel then asked if the

officer had signed the arrest report. The witness said he had. The arrest report includes a

reference to attached discharge paperwork. The defense counsel asked the witness asked

what the attached document was and where it was located. The witness replied that the

attached document was the Defendant’s intake file but the Government objected as to

relevance as to where the document was located.

       Defense counsel asked the Court for an opportunity to be heard, after which the

Court excused the jury. Defendant’s counsel then moved for a mistrial, based on the fact

that the body camera recording had not been produced in discovery and the intake file had

not been attached to the produced arrest report. The Government made argument in

response, stating that it was not aware the body camera recording existed and promised to

provide it to defense counsel. At that time, the Court orally denied the motion for mistrial.

       On the morning of the second day of trial, the Government produced to the

Defendant the witness’ body camera recordings—three audio files and one video file—and

the hospital discharge paperwork attached to the arrest report. 1 The three audio recordings

contained statements made by the Defendant at the hospital while under police custody.

The video recording showed the officer searching the Defendant’s wallet. The hospital




1
  The Defendant possessed and knew of the hospital discharge paperwork itself prior to trial but
was not made aware that the discharge paperwork had been attached to Officer Weigelt’s arrest
report.


ORDER-2
discharge paperwork provided general emergency department discharge instructions and

noted the Defendant was evaluated for potential mental health issues.

       The Court excused the jury for the day in order to (1) provide the Defendant time to

review the body camera recordings and the complete arrest report and (2) determine if he

wanted to raise any legal arguments concerning the newly discovered material. After

review of the newly discovered material, defense counsel again moved for a mistrial and

made argument in support, and the Government made argument in response.

       After hearing the arguments of counsel, the Court orally denied the Defendant’s

motion for a mistrial. It instead granted the Defendant a continuance of five days to allow

the Defendant time to consider the newly disclosed evidence and prepare its case, although

the parties later stipulated to the jury trial proceeding as originally scheduled. The Court

further advised it would allow the Defendant to recall witnesses and conduct additional

cross-examination of witnesses based on the newly discovered evidence and directed the

Government to ensure all discovery material was produced to the Defendant. It found no

bad faith by the Government in its failure to disclose the material.

                                       DISCUSSION

       In a criminal case, a court may declare a mistrial when there is “manifest necessity.”

In determining whether there is manifest necessity, a trial court must (1) hear the opinions

of the parties about the propriety of the mistrial, (2) consider the alternatives to a mistrial

and choose the alternative least harmful to a defendant’s rights, and/or (3) act deliberately

instead of abruptly. United States v. Chapman, 524 F.3d 1073, 1082 (9th Cir. 2008). The

court considers various matters, which can include the particular details of the information


ORDER-3
that was not disclosed, whether the failure to disclose was intended or inadvertent, the

subject matter of the case, the time frame of the trial in which the disclosure occurred, the

timely objection by the defendant, and related matters that are all within the immediate

knowledge of the trial judge. Ultimately, its decision must be based on evidence presented

in the record. Id. “[T]he district court [is] not required to make an explicit finding of

manifest necessity or to articulate on the record all the factors which informed its

discretion.” Id. at 1081 (quoting United States v. Smith, 621 F.2d 350, 351 (9th Cir. 1980)

(alterations in original).

       Here, the Defendant moves for a mistrial based on the late disclosure of potential

Brady evidence. See generally Brady v. Maryland, 373 U.S. 83 (1963). The Government

contends there was (1) no discovery violation under Rule 16 of the Federal Rules of

Criminal Procedure in failing to disclose the body camera recordings and the complete

arrest report and (2) no violation of the Defendant’s rights under Brady. The Court first

turns to whether the Government violated Rule 16 before it considers whether the

Defendant’s due process rights were violated.

1. Federal Rule of Criminal Procedure 16

       The Defendant argues the Government had possession of the body camera

recordings and the complete arrest report and, therefore, had an obligation to disclose them.

The Government denied it possessed the material prior to the second day of trial because

the recordings and the complete arrest report were held by a state law enforcement agency.

       Federal Rule of Criminal Procedure 16 grants criminal defendants a broad right to

discovery. The government must disclose, upon a defendant’s request, all “data . . . within


ORDER-4
the government’s possession, custody, or control . . . material to preparing the defense[.]”

Fed. R. Crim. P. 16(a)(1)(E)(i). Information is in the government’s possession if the

prosecutor “has knowledge of and access to the documents sought by the defendant.”

United States v. Santiago, 46 F.3d 885, 893 (9th Cir. 1995). “For the purposes of Rule

16(a)(1)(E), [the Ninth Circuit] has held, ‘[t]he prosecutor will be deemed to have

knowledge of and access to anything in the possession, custody or control of any federal

agency participating in the same investigation of the defendant.’” United States v. Fort,

478 F.3d 1099, 1100 (9th Cir. 2007) (citing United States v. Bryan, 868 F.2d 1032, 1036

(9th Cir. 1989)); see United States v. Gatto, 763 F.2d 1040, 1049 (9th Cir. 1985) (holding

the government’s failure to disclose the documents earlier did not violate Rule 16 because

the state-held documents were not in the government’s actual possession). Evidence

becomes “discoverable only when the state authorities place[] it in the hands of the federal

authorities, because ‘the triggering requirement under rule 16[(a)(1)(E)] is that the papers,

documents, and tangible objects be in the actual possession, custody or control of the

[federal] government.’” United States v. Fort, 472 F.3d 1106, 1118 (9th Cir. 2007) (quoting

Gatto, 763 F.2d at 1049).

       The witness from the county sheriff’s department provided the body camera

recordings and the completed arrest report to the Government on the morning of the second

day of trial. Prior to this time, the Government had made repeated attempts to secure all of

the material in the state’s possession but did not know that the body camera recordings

existed or that the produced arrest report was incomplete. Upon receiving the newly

discovered material, the Government immediately disclosed them to the Defendant. The


ORDER-5
Court finds no willful violation by the Government in its failure to turn over the state body

camera recordings or the complete state arrest report prior to the trial. Furthermore, as the

material only became discoverable when the state authority placed it in the hands of the

federal authorities, the Court finds that there was no Rule 16 violation.

2. Brady Violation

       The Court next turns to determining whether the Defendant’s constitutional rights

were violated. In Brady, the Supreme Court held “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” 373 U.S. at 87. Accordingly, a Brady violation has three elements: “(1) the

evidence at issue must be favorable to the accused, either because it is exculpatory, or

because it is impeaching; (2) that evidence must have been suppressed by the State, either

willfully or inadvertently; and (3) prejudice must have ensued.” United States v. Kohring,

637 F.3d 895, 901 (9th Cir. 2011). “Evidence is prejudicial . . . ‘only if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different.’” Id. at 902 (quoting United States v. Bagley, 473 U.S. 667,

682, 105 S. Ct. 3375 (1985)). In turn, “[t]here is a ‘reasonable probability’ of prejudice

when suppression of evidence ‘undermines confidence in the outcome of the trial.’” Id.

(quoting Kyles v. Whitley, 514 U.S. 419, 434, 115 S.Ct. 1555 (1995)).

       Not every late disclosure gives rise to a Brady violation. See, e.g., United States v.

Woodley, 9 F.3d 774, 777 (9th Cir. 1993) (rejecting Brady claim where potentially

exculpatory material was disclosed shortly before and even during trial). “Brady does not


ORDER-6
necessarily require that the prosecution turn over exculpatory material before trial.” United

States v. Aichele, 941 F.2d 761, 764 (9th Cir. 1991) (citation omitted). “Rather, the relevant

inquiry is whether the disclosure, when made, was still of value to the accused.” United

States v. Purry, 702 F. App’x 511, 514 (9th Cir. 2017), cert. denied, 138 S. Ct. 1313 (2018);

see United States v. Vgeri, 51 F.3d 876, 880 (9th Cir. 1995) (finding no Brady violation

where late-disclosed information was still used during cross-examination, and thus, “[t]he

government disclosed the information at a time when it was of value to [the defendant]”);

United States v. Gordon, 844 F.2d 1397, 1403 (9th Cir. 1988) (finding no Brady violation

where the defense received the documents during the trial with enough time to make use

of them, including the opportunity to recall witnesses).

       The Defendant’s Brady claim turns on the Government’s failure to timely disclose

the body camera recordings and the complete arrest report with the attached hospital

discharge paperwork. The Defendant argues this evidence would have been exculpatory

for both his pre-trial proceedings and preparation as well as during the trial. As discussed

above, the federal prosecutor was diligent in his efforts to timely obtain all discovery

material from state agencies and had no knowledge the newly discovered evidence existed

until trial. However, the Court understands the importance of preserving the Defendant’s

due process rights and so turns to whether the late disclosure of the newly discovered

materials was prejudicial to the Defendant.

          a. Trial Proceedings

       The Court finds the late disclosure of evidence did not prejudice the Defendant’s

ability to present his case at trial. Even if the disclosure of the evidence was late, the


ORDER-7
Defendant was still able to use the evidence at trial. The Court excused the jury for the

entire second day of the trial to allow the defense time to review the newly produced

material and prepare for its case for trial. The Court also ordered the trial be continued for

five days, but the parties later agreed to proceed without any further delay. The Defendant

was allowed to recall and cross-examine all of the Government’s witnesses based on the

newly discovered evidence and to call his own witnesses in his case.

           b. Pre-Trial Proceedings

       Defense counsel argues the recess does not remedy Brady violations related to

competency, the insanity defense, the suppression issues that she would have raised prior

to trial. She also argues she would have been able to offer a stronger proffer of the duress

defense, which this Court precluded her from presenting to the jury, had she had access to

the information earlier.

                   i. Competency

       Defense counsel argues the newly discovered body camera audio recordings 2 would

have affected the competency hearing outcome, where the Court found the Defendant

competent to stand trial.




2
  Defense counsel initially contended that the Government’s competency expert witness, Dr. Low,
did not have access to West Valley Medical Center records, including the hospital discharge
paperwork, while drafting her report and during the competency hearing. Defense counsel stated
that Dr. Low only had access to the records after the Defendant emailed her the records on January
28, 2019. However, both parties’ competency expert witnesses reviewed the West Valley Medical
Center records while drafting their reports. (See Dkts. 31, p. 5; 48, p. 3.) Defense counsel later
acknowledged that Dr. Low did have the medical records but lacked the audio recordings of the
events at West Valley Medical Center on January 10, 2018.

ORDER-8
       Both competency expert witnesses had access to, and relied upon, written reports of

the Defendant’s statements at the hospital in making their determinations as to the

Defendant’s mental state. (See Dkts. 31, p. 5; 48, p. 3.) Those written reports are consistent

with the audio recording of the Defendant’s statements. For example, the Government’s

competency expert witness, Dr. Cynthia Low, noted in her June 28, 2018 forensic

evaluation that on the day of the incident, the Defendant tested positive for amphetamines,

methamphetamines, and opiates, “was paranoid, made threats, . . . believed a woman was

trying to clone him by extracting his DNA and semen[,] . . . was agitated, spoke rapidly,

and felt like he was having a prophecy in code[.]” (Dkt. 31, p. 6.) She also observed that

the Defendant had told a nurse at the hospital that the Mexican Mafia was after him because

of a book he wrote and he needed a gun for protection. (Id. at 3.) These previously recorded

statements align with the Defendant’s statements on the newly discovered audio

recordings. Therefore, the Court finds the Defendant was not prejudiced by the late

disclosure of the newly discovered evidence. The competency experts had the Defendant’s

statements at the hospital when they rendered their opinions. There is not a reasonable

probability that, had the audio recordings been disclosed to the defense prior to the

competency hearing, that the experts’ opinions or the Court’s ruling on competency, (Dkt.

58), would have been different.

                 ii. Insanity Defense

       Defense counsel also argues that the newly discovered audio recordings would have

bolstered her ability to establish an insanity defense. A competent defendant has the Sixth

Amendment right to chose whether to present an insanity defense. United States v. Read,


ORDER-9
918 F.3d 712, 721 (9th Cir. 2019). The Defendant has maintained he does not wish to

present a mental state defense. (Dkts. 38, 69.) There is no reasonable probability that, had

the evidence been disclosed to the defense prior to trial, the Defendant would have allowed

the defense counsel to present an insanity defense. The Defendant was not prejudiced by

the late disclosure of evidence because the defense counsel’s ability to mount an insanity

defense is irrelevant if the Defendant refuses to present such a defense. Given that the

Defendant rejected mental state defenses, the Court stands by its written Order, (Dkt. 94),

precluding the defense from admitting into evidence contextual statements regarding the

Defendant’s mental state of mind.

                iii. Suppression Issues

       Defense counsel argues that she would have made motions to suppress the newly

produced audio of the Defendant’s statements after he was in custody had the newly

discovered body camera recordings been produced prior to trial. She contends the audio

should be suppressed because she did not hear her client being Mirandized on the newly

discovered recordings. Had she heard the audio, she could have taken preemptive action to

determine if someone had, in fact, Mirandized her client. However, as defense counsel

acknowledges, she already knew the Defendant had made a statement at the hospital after

he was in custody. She had time before trial to determine if her client had been Mirandized

prior to being taken to the hospital and to file a motion to suppress statements that the

Defendant made while at the hospital. However, even if all of the Defendant’s statements

at the hospital were suppressed, the Court does not find there is a reasonable probability,




ORDER-10
based on the other evidence that the Government presented to the jury, that the trial’s

outcome would be different.

       Defense counsel also argues that she may have moved to suppress evidence of the

wallet’s contents given the way the body camera video depicted the officer’s search of the

wallet. It is unclear to the Court on what grounds she could have moved to suppress the

evidence. However, even if the contents of the wallet were suppressed, that ruling would

have, at most, prevented the Government from entering a photograph of the Defendant’s

driver’s license into evidence. As multiple eyewitnesses testified as to the Defendant’s

identity and presence at the scene of the offense, there is no reasonable probability that a

successful motion to suppress the wallet would have affected the outcome of the trial.

                 iv. Duress Defense

       Defense counsel also argues that the audio recording would have improved her

ability to raise a duress defense, which the Court had precluded her from arguing, (Dkt.

94). In the audio recording, the Defendant claimed that an individual named “Magnus” was

after him (in addition to also claiming his family, the Mexican mafia, and other unidentified

people were after him). The Defendant informed defense counsel that Magnus is a real

person currently in law enforcement custody. Defense counsel states she was previously

unaware of Magnus because her client has been uncooperative. She argues that if she had

access to the recording earlier, she would have investigated “Magnus” to determine if she

could have submitted a more substantiated proffer of duress to the Court.

       To make a prima facie showing of duress in a pretrial offer of proof, or in evidence

presented at trial, a defendant must establish: “(1) an immediate threat of death or serious


ORDER-11
bodily injury, (2) a well-grounded fear that the threat will be carried out, and (3) lack of a

reasonable opportunity to escape the threatened harm.” United States v. Vasquez–

Landaver, 527 F.3d 798, 802 (9th Cir. 2008) (internal quotations omitted). The factors are

considered using an objective reasonable-person standard. 3 United States v. Lopez, 913

F.3d 807, 815 (9th Cir. 2019). In order for a threat to be immediate, “a threat must be

specific: ‘A veiled threat of future unspecified harm will not satisfy this requirement.’”

United States v. Chi Tong Kuok, 671 F.3d 931, 948 (9th Cir. 2012) (internal quotations

omitted). In determining whether a fear is well-grounded, “the jury may take into account

the objective situation in which the defendant was allegedly subjected to duress.” United

States v. Lopez, 913 F.3d 807, 815–816 (9th Cir. 2019) (internal quotations omitted). A

defendant takes “the opportunity to escape the threatened harm where the defendant

cooperate[s] with authorities at the first opportunity to do so without alerting an observer

and submit[s] to authorities at the first reasonable opportunity by consenting to a search.”

United States v. Ibarra-Pino, 657 F.3d 1000, 1006 (9th Cir. 2011) (internal quotations

omitted) (alterations in original); see United States v. Contento–Pachon, 723 F.2d 691, 695

(9th Cir. 1984) (“Once a defendant has reached a position where he can safely turn himself

in to the authorities he will likewise have a reasonable opportunity to escape the threatened

harm.”). On the other hand, “a defendant who attempts to flee and physically resists capture


3
  Similarly, to invoke the defenses of necessity, justification, or self-defense in a case of an
otherwise unlawful possession of a weapon, the defendant must proffer evidence that that the
defendant had no legal alterative. United States v. Schoon, 971 F.2d 193, 195 (9th Cir. 1991), as
amended (Aug. 4, 1992); United States v. Lemon, 824 F.2d 763, 765 (9th Cir. 1987). Whether a
legal alternative exists is evaluated through an objective framework. United States v. Perdomo-
Espana, 522 F.3d 983, 987 (9th Cir. 2008).


ORDER-12
rather than consenting to a search fails to avail himself of the opportunity to escape the

threatened harm and cannot present a duress defense.” Id.

       Even assuming the Defendant was able to obtain more information about Magnus

and establish the first two prongs of the duress defense, he cannot satisfy the third prong.

The Defendant went to work that morning and, while at work, had the opportunity to

contact the authorities for help. He did not do so. When law enforcement arrived on the

scene and asked him to put his hands up and cooperate, the Defendant resisted. The standoff

between the Defendant and the law enforcement lasted for several hours. While the

Defendant was surprised by the number of law enforcement officers at the scene and their

forceful commands for him to drop his firearm, fear of legal authorities does not remove

the Defendant’s obligation to satisfy the third-prong in order to present a duress defense.

There is no reasonable probability that the newly discovered evidence would have altered

the Court’s decision to preclude the duress defense. Thus, consistent with its prior written

order, (Dkt. 94), the Defendant was precluded from presenting the duress and other related

defenses to the jury.

   3. New Evidence to Be Entered into Court Records

       At the hearing on the motion for mistrial, the Defendant requested the following

evidence be entered into the records: (1) the arrest report with the attached hospital

discharge paperwork; (2) the three body camera audio recordings; and (3) the body camera

video recording; (4) emails regarding defense counsel’s persistence to obtain discovery

evidence from the Government; and (5) the subpoena to Dr. Low for the materials she

reviewed in making her report. The Court grants the Defendant’s request. During oral


ORDER-13
arguments, the Government also cited to emails memorializing its persistence in obtaining

discovery evidence from state agencies. The Government may also enter those emails into

the record for the purpose of responding to the motion for mistrial.

                                      CONCLUSION

       The Defendant has not shown manifest necessity requiring the Court order a

mistrial. The Government did not violate Federal Rule of Criminal Procedure 16. To the

extent that the newly discovered evidence raises Brady concerns, the Defendant has not

been prejudiced. The Motion for Mistrial is denied.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that:

       1. Defendant’s Oral Motion for a Mistrial is DENIED.

       2. Defendant’s Documents in Support of Mistrial Motion Heard on May 9, 2019 is
          admitted as part of the record for the purpose of the Motion for Mistrial.

       3. Defendant shall file Defendant’s Documents in Support of Mistrial Motion
          Heard on May 9, 2019 by Friday, May 17, 2019.

       4. If it so chooses, the Government shall file the emails it referred to into the record
          as Government’s Documents in Response to Mistrial Motion Heard on May 9,
          2019 by Friday, May 17, 2019. Government’s Documents in Response to
          Mistrial Motion Heard on May 9, 2019 will be admitted as part of the record for
          the purpose of responding to the Motion for Mistrial.


                                                  DATED: May 16, 2019


                                                  _________________________
                                                  Honorable Edward J. Lodge
                                                  U.S. District Judge




ORDER-14
